Title: III. Referral of the Draft to Albert Gallatin, 3 October 1803
From: Jefferson, Thomas
To: Gallatin, Albert


            
              Oct. 3. 03.
            
            Th: Jefferson asks the favor of mr Gallatin to examine with rigour the inclosed projet of the message to Congress, and to note on a separate paper the alterations he thinks advantageous. as it is to go thro’ the hands of the other gentlemen of the Cabinet, his immediate attention to it is desireable. he also asks the favor of mr Gallatin to meet the heads of department here tomorrow at 10. aclock.
          